United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2511
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             Stephon Donte Williams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: January 31, 2017
                             Filed: February 3, 2017
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Stephon Williams appeals the sentence the district court1 imposed after he
pleaded guilty to drug and money-laundering charges, pursuant to a plea agreement


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
containing an appeal waiver. His counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the appeal waiver
should not be enforced because the government breached the plea agreement, and
challenging various aspects of Williams’s sentence. Williams has filed a
supplemental brief, raising the same arguments.

       We conclude that the government did not breach the plea agreement, that the
appeal waiver is enforceable, and that the appeal waiver applies to all of the
sentencing issues raised in the briefs. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review of validity and applicability of appeal waiver); United
States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing
enforcement of appeal waivers). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the waiver. Accordingly, we grant counsel’s
motion to withdraw, and we dismiss this appeal.
                        ______________________________




                                         -2-